Order
PER CURIAM.
Jessie Lee Whitaker, Jr., appeals from the judgment of the Circuit Court of Boone County convicting him, following a jury trial, of burglary in the first degree, § 569.160, and statutory sodomy in the second degree, § 566.064. As a result of his convictions, the appellant was sentenced to concurrent prison terms of eight years for burglary and seven years for sodomy in the Missouri Department of Corrections.
The appellant raises one point on appeal. He claims that the trial court erred in sustaining the State’s objection, based on relevancy, to a question asked by the defense of defense witness Sally Whitaker, on direct examination, concerning whether she had ever heard the victim “use racist remarks about anybody else in the trailer [court],” because it would have elicited testimony that was admissible as a prior inconsistent statement of the victim, pursuant to § 491.074, and was relevant in that it would show the victim’s bias against the appellant as an African American.
Affirmed. Rule 30.25(b).